DETAILED ACTION
				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections-Withdrawn
	The non-statutory double patenting rejection over USPN 10,577,406 and 9,381,228 are withdrawn due to amendment of the claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Thomas on 2/22/2002.

The application has been amended as follows: 


Please cancel claims 1-7 and 14-15.



comprising the step of administering to a subject in need thereof, a FK506-binding protein like (FKBP-L) nucleic acid or polypeptide, wherein the FKBP-L nucleic acid or polypeptide is selected from the group consisting of: 
	(a) a FKBP-L polypeptide encoded by the nucleotide sequence of 
          (b)  
	(c) a FKBP-L polypeptide that consists of the amino acid sequence NH2- QIRQQPRDPPTETLELEVSPDPAS-OH (SEQ ID NO: 10);
	(d) and
	(e) a nucleic acid capable of being expressed to provide a FKBP-L polypeptide that consists of the amino acid sequence NH2- QIRQQPRDPPTETLELEVSPDPAS-OH (SEQ ID NO: 10).

17.  The method of claim 9, wherein the nucleic acid or polypeptide sequence


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 9, 17 and 18 are allowed. The closest prior art is Robson et al. (previously presented). Robson et al. teach FKBP-L polypeptides and nucleic acids for treatment of a disorder mediated by angiogenesis, such as cancer and diabetic retinopathy. However, the prior art does not teach or suggest treatment of obesity. In fact, Robson et al. teach that none of the animals lost weight after daily treatment with a peptide that is identical to instantly claimed SEQ ID NO: 10. There was no indication that the claimed nucleotides or polypeptides could treat obesity. Importantly, the application is enabled for treatment of obesity. Applicants disclose 40 age and sex match mice (FKBP-L +/-, FKBP-L +/+) were randomized and administered PBS or ALM201 (SEQ ID NO: 40). Figures 4 and 5 disclose that weight gain and glucose tolerance in FKBP-L +/- mice fed a high fat diet was significantly reduced following supplementation with ALM201. ALM201 also partially prevented weight gain in the WT mice [0168-0170]. ALM201 (SEQ ID NO: 40) and AD-01 (SEQ ID NO: 10) differ by a single amino acid, therefore, it is reasonable to extrapolate the data from SEQ ID NO: 40 to SEQ ID NO: 10. Example 7 discloses a significant increase in number and size of adipocytes in FKBP-L +/- mice compared to WT mice.  Example 8 discloses gene therapy with FKBP-L nucleotide (SEQ ID NO: 30) reduces obesity in mice on a normal and high fat diet. Male C57BL/6N were fed a high fat diet or standard chow and were randomized into three groups: no treatment, weekly IV pFKBP-L or IV RALA-pFKBP-L. Figure 16 discloses the pFKBP-L gene therapy significantly reversed weight gain on the high fat diet and normal diet.  
For the reasons presented above, the claims are novel. 


Conclusion
	Claims 9,17 and 18 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654